DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 01/13/2021.  Claims 1-7 are now pending in the present application.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Rao et al. (US 20140200038 A1) in view of Fraley (US 20140045481 Al), fail to suggest, disclose or teach individually or in combination to render obvious the limitations, “when the wireless client device is predicted to not remain in the geographic area for at least the threshold period of time, maintaining, by the wireless client device, power to a low-signal strength radio of the one or more radios in the wireless client device for communicating over a data network; and when the wireless client device is predicted to remain in the geographic area for at least the threshold period of time: reducing, by the wireless client device, power to the low-signal strength radio; and maintaining, by the wireless client device, power to a location services radio of the one or more radios in the wireless client device for determining physical locations of the wireless client device, the low-signal strength radio for communicating over the data network being associated ”, in combination with other limitations of the claim.
Therefore, claims 1-7 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642